Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Response to Amendment
The status identifier for claims 9 and 14 should be (withdrawn-currently amended) and for claims 11-13 and 15 should be (withdrawn).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Objections
Claim 25 is objected to because of the following informalities:  line 2, “a lower wall” should be --the lower wall--.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
Claims 1, 3-6, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Fuchs (US 2014/0060279) in view of Kulich (US 2015/0298860) or SU 956362 (hereafter SU ‘362).
	Regarding claim 1, Fuchs discloses the invention substantially as claimed including transportable machining unit for machining a workpiece with a tool, comprising a box-shaped support structure (e.g., 40a) which can be placed on a support and which box-shaped support structure has a workpiece support plate (e.g., at 12a) which workpiece support plate can be used to support the workpiece to be machined, a base body (e.g., at 40a), and a drive unit (e.g., 22a) for mechanically driving the tool, which drive unit is arranged at least partially in the support structure and is fastened thereto ready for operation (e.g. Fig. 1), so that the drive unit remains at least partially in the 

	Regarding claim 4, the modified Fuchs teaches a horizontal cross-section of the support structure has a substantially rectangular outer contour (e.g., at 40a of Fuchs), wherein the support arms are located within the rectangular outer contour in the transport position (e.g., Kulich and SU 362 both teach the support arms being within an outer contour of the container such that the support arms on the modified Fuchs would have been located within an outer contour of the support structure in the transport position) and the support arms project at least partially horizontally beyond the outer contour in the working position (e.g., Kulich and SU ‘362 both teach the support arms projecting at least partially horizontally beyond an outer contour of the container such that the support arms on the modified Fuchs would have projected at least partially horizontally beyond the outer contour of the support structure in the working position).
	Regarding claim 5, the modified Fuchs teaches the support arms being arranged in underside corner regions of the support structure (e.g., Fig. 2 of SU ‘362).
	Regarding claim 6, the modified Fuchs teaches the support arms each extending further in the horizontal direction than in the vertical direction, so that the support arms each have a flat basic shape (e.g., Fig. 6 of Kulich or Fig. 1 of SU ‘362).
	Regarding claim 8, the modified Fuchs teaches at least one of the support arms has a vertically extending through-hole suitable for inserting a screw with which 
	Regarding claim 10, the modified Fuchs teaches the support arms each having a first arm section, a second arm section, and a cylindrical foot projecting vertically downwardly from the second arm section (e.g., pivot post (unlabeled) shown on Figs. 6-7 of Kulich or 6 of SU ‘362 which are projecting vertically downwardly from a section of 48 or 7, respectively).
Allowable Subject Matter
Claims 2, 7, and 16-26 are allowed.
Response to Arguments
Applicant's arguments filed 3/22/2021 have been fully considered but they are not persuasive. 
Applicant argues Kulich and SU ‘362 are nonanalogous art and any combination of Fuchs and Kulich would not include the subject matter of claim 5.
The examiner respectfully disagrees.  Applicant’s claimed invention is concerned with a transportable machining unit with the support arms that can be retracted for a transport position and extended for a working position which is already taught by Fuchs.  Paragraph [0030] of Fuchs teaches a basic body unit 40a provided with retractable feet for placing a power tool unit on a supporting surface.  However, Fuchs is silent as to details of the retractable feet.  Hence, one of ordinary skill in the art would have looked for any transportable unit (e.g., container, box, etc.) with retractable feet for such teachings.  Since Kulich or SU ‘362 teaches a transportable system with such .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN CHOI whose telephone number is (571)272-4504.  The examiner can normally be reached on M-F 7-3.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 5712724483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHEN CHOI/Primary Examiner, Art Unit 3724